IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-50303
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JUAN JOSE PEREZ-GONZALEZ,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-00-CR-9-1
                       - - - - - - - - - -
                        February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Juan Jose Perez-Gonzalez appeals the sentence from his

guilty-plea conviction for illegal reentry into the United States

following deportation.   He argues that the district court erred

in failing to grant a more extensive downward departure from the

Sentencing Guidelines.   The record does not indicate that the

district court believed that it lacked the authority to grant

such a departure.   We therefore lack jurisdiction to consider

this issue.    See United States v. Yanez-Huerta, 207 F.3d 746, 748



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50303
                                -2-

(5th Cir.), cert. denied, 121 S. Ct. 432 (2000); see also United

States v. Alvarez, 51 F.3d 36, 39 (5th Cir. 1995).

     Perez-Gonzalez also raises three issues for the first time

in his appellate reply brief.   We do not consider issues raised

in such a manner.   See United States v. Prince, 868 F.2d 1379,

1386 (5th Cir. 1989).

     Accordingly, the district court’s judgment is AFFIRMED.